Filed
                                                                                       Washington State
                                                                                       Court of Appeals
                                                                                        Division Two

                                                                                         July 2, 2019




       IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
    In the Matter of the                                           No. 52371-0-II
    Personal Restraint of

    DON WESLEY WINTON,

                                Petitioner.
                                                             UNPUBLISHED OPINION



          MARTIN, J.P.T.* — Don W. Winton, who had pleaded guilty to two counts of first degree

child molestation and one count of third degree child molestation, was placed on conditional

release following his conviction and the Indeterminate Sentence Review Board (ISRB) imposed

additional restrictions. Winton filed a personal restraint petition (PRP) challenging the ISRB’s

conditions. Winton argues that (1) the ISRB’s conditions prohibiting him from entering the City

of Seattle, Clallam County, Skamania County, or the State of Oregon north of Highway 20, and

Clark County without approval are unconstitutional1 and (2) the ISRB’s condition requiring

random urinalysis (UA) testing is unconstitutional.


*
  Judge Elizabeth P. Martin is serving as a judge pro tempore for the Court of Appeals, pursuant
to RCW 2.06.150.
1
  After Winton filed his PRP, the ISRB eliminated all geographic conditions except the prohibition
against entering Clark County. The ISRB addressed only the Clark County geographic condition
in its response to the petition. Winton originally challenged all geographic conditions, however,
No. 52371-0-II


        We hold that the geographic condition prohibiting entry into Clark County is

unconstitutional because it is not narrowly tailored and that the ISRB did not have the authority of

law to impose random urinalysis (UA) testing under the facts of this case. Accordingly, we grant

Winton’s PRP and remand for the ISRB to strike the UA condition and to narrowly tailor the

remaining Clark County geographic condition.

                                              FACTS

        On July 5, 2007, Winton pleaded guilty to two counts of first degree child molestation

involving his niece (G.L.D.)2 from January 1, 1999 to August 31, 2001 (count I) and from

September 1, 2001 to August 7, 2004 (count II). He also pleaded guilty to one count of third

degree child molestation involving his stepdaughter (A.L.D.) from July 2, 2000 to July 1, 2002

(count III).

        On October 23, 2007, the sentencing court imposed determinate sentences of 98 and 44

months for counts I and III, respectively. For count II, the superior court imposed an indeterminate

sentence under former RCW 9.94A.712 (2001), recodified as RCW 9.94A.507 with a minimum

term of 98 months and a maximum term of life. The trial court ordered Winton’s sentences be

served concurrently. The sentencing court imposed a lifetime no-contact order with respect to




in his reply to the ISRB’s response, Winton agreed that the only remaining geographic condition
at issue is the one relating to Clark County. Accordingly, we address only that geographic
condition.
2
 We use initials instead of names for victims of sex crimes to protect their privacy. Gen. Order
2011-1 of Division II, In re Use of Initials or Pseudonyms for Child Witnesses in Sex Crime Cases
(Wash. Ct. App.).

                                                 2
No. 52371-0-II


G.L.D. and a five-year no-contact order with respect to A.L.D.3 Winton refused to sign the no-

contact orders and they took effect on the court’s signatures.

         Prior to Winton’s release from custody, the ISRB imposed additional conditions of no

contact with eight individuals, including victim A.L.D. Winton signed this “Order of Release and

Conditions.”

                          I. 2014 RELEASE AND GEOGRAPHIC CONDITIONS

         On September 29, 2014, the ISRB ordered Winton’s conditional release from confinement

and placed conditions on him. The ISRB restricted Winton’s ability to travel to “the City of

Seattle, Clark or Clallam County without prior written approval of [his] CCO and the ISRB.” PRP,

Ex. D at 2.

         On October 24, the ISRB imposed another condition stating, “You must not enter Skamania

County or the state of Oregon north of Highway 20 without prior written approval of your CCO

and the ISRB.” PRP, Ex. I at 1. The ISRB later amended this condition on March 4, 2016, to also

prohibit Winton from traveling to Arch Cape, Oregon without prior written approval of his CCO.

         On both July 15, 2015, and June 29, 2016, Winton requested that the ISRB remove the

prohibition on travel to Seattle. The ISRB denied both requests.

         On July 16, 2018, the ISRB signed an order of release and conditions addendum. In this

addendum, the ISRB modified Winton’s geographic conditions by striking all of the geographic

conditions except the condition that he “must not enter Clark County without prior written

approval of [his] CCO and ISRB.” Resp. of ISRB, Ex. 8 at 1.




3
    The sentencing court erroneously referred to A.L.D. as “A.L.W.” in the order. PRP, Ex. C at 1.

                                                 3
No. 52371-0-II


                               II. URINE COLLECTION AND TESTING

       Winton’s original judgment and sentence contained a clause that stated that he shall “not

consume controlled substances except pursuant to lawfully issued prescriptions.” Resp. of ISRB,

Ex. 1 at 7. The sentencing court, however, crossed out a prechecked box and wrote “no” next to a

condition that said Winton “shall not possess, use or deliver drugs prohibited by the Uniform

Controlled Substances Act[, ch. 69.50 RCW], or any legend drugs, except by lawful prescription.”

Resp. of ISRB, Ex. 1 at 8. The sentencing court also did not check a box next to the following

conditions:

              The defendant shall not consume any alcohol.
       ....
              Defendant shall not use or possess alcoholic beverages  at all  to excess.
       ....
              Defendant shall submit to urine, breath or other screening whenever
               requested to do so by the treatment program staff and/or the [CCO].

Resp. of ISRB, Ex. 1 at 7-9.

       The judgment and sentence attached the prosecutor’s pretrial offer as appendix A, which

included a condition that “[y]ou shall not possess, consume, or deliver controlled substances,

except pursuant to a lawfully issued prescription.” Resp. of ISRB, Ex. 1, App. A at 5. However,

the pretrial offer specifically struck out the condition prohibiting consumption of alcohol nor did

it require Winton to submit to urine, breath, or other screening whenever requested by the CCO.

       On May 11, 2017, the ISRB issued an addendum to its order of release and conditions

requiring Winton to

       submit to periodic and random drug and/or alcohol monitoring through an agency
       approved by your CCO and sign a full release of information allowing the treatment
       or monitoring agency to release information to your CCO and the [ISRB].



                                                4
No. 52371-0-II


PRP, Ex. L at 1. Winton refused to sign this addendum to the order of release and conditions. On

May 24, he objected in writing on the basis that it directly conflicted with his judgment and

sentence. The ISRB responded by noting that the judgment and sentence ordered Winton not to

consume controlled substances except pursuant to lawfully issued prescriptions and the judgment

and sentence stated that he shall submit to affirmative acts necessary to monitor compliance with

the orders of the court. Winton filed a PRP challenging the ISRB’s conditions.

       While this petition was pending, the superior court issued an order correcting the judgment

and sentence on the joint motion of the parties. Resp’t’s Mot. to Suppl. the R. and Notice of

Mootness Regarding UA Condition, In re Pers. Restraint of Winton, No. 52371-0-II (Wash. Ct.

App. Feb. 5, 2019), Ex. 1. The superior court corrected the judgment and sentence by removing

the condition that Winton “‘not consume controlled substances except pursuant to lawfully issued

prescriptions’” and removing the condition from appendix A attached to the judgment and

sentence, which stated, “‘[Y]ou shall not possess, consume, or deliver controlled substances,

except pursuant to a validly issued prescription.’” Resp’t’s Mot. to Suppl. the R. and Notice of

Mootness Regarding UA Condition, In re Pers. Restraint of Winton, No. 52371-0-II (Wash. Ct.

App. Feb. 5, 2019), Ex. 1. We initially denied the ISRB’s motion to supplement the record with

this order, however, at oral argument Winton said he would not object to it being part of the record.

Wash. Court of Appeals oral argument, In re Pers. Restraint of Winton, No. 52371-0-II (Feb. 28,

2019), at 15 min., 52 through 57 sec.; 39 min., 0 through 1 sec. Therefore, we consider the

corrected judgment and sentence in our analysis below.




                                                 5
No. 52371-0-II


                                              ANALYSIS

                                          STANDARD OF REVIEW

       In general, to obtain relief through a PRP, a petitioner must “‘establish that a constitutional

error has resulted in actual and substantial prejudice, or that a nonconstitutional error has resulted

in a fundamental defect which inherently results in a complete miscarriage of justice.’” In re Pers.

Restraint of Martinez, 2 Wn. App. 2d 904, 909, 413 P.3d 1043 (2018) (quoting In re Pers. Restraint

of Isadore, 151 Wn.2d 294, 298, 88 P.3d 390 (2004)). However, if a petitioner had no prior

opportunity for judicial review, then he need only demonstrate that he is restrained under RAP

16.4(b) and the restraint is unlawful under RAP 16.4(c). In re Pers. Restraint of Cashaw, 123

Wn.2d 138, 148-49, 866 P.2d 8 (1994); RAP 16.4. Because Winton has not had a prior opportunity

for judicial review of his ISRB-imposed conditions, Winton must establish that he is restrained

and his restraint is not lawful. See Martinez, 2 Wn. App. 2d at 909.

       Under RAP 16.4(b), a petitioner is under restraint if he

       has limited freedom because of a court decision in a civil or criminal proceeding,
       the petitioner is confined, the petitioner is subject to imminent confinement, or the
       petitioner is under some other disability resulting from a judgment or sentence in a
       criminal case.

Under RAP 16.4(c), a restraint is unlawful if it falls within a listed category, which includes RAP

16.4(c)(6). RAP 16.4(c)(6) states, “The conditions or manner of the restraint of petitioner are in

violation of the Constitution of the United States or the Constitution or laws of the State of

Washington.” Thus, if a condition or manner of restraint violates the federal or state constitutions,

the condition is an unlawful restraint.




                                                  6
No. 52371-0-II


       The condition prohibiting Winton from entering Clark County without approval from his

CCO and the ISRB and requiring him to submit to random UA testing limit his freedom. See RAP

16.4(b). Therefore, Winton is restrained.

                                   I. GEOGRAPHIC RESTRICTION

       Winton argues that the geographic condition prohibiting him from entering Clark County

is unconstitutional. We agree that this condition unconstitutionally restricts Winton’s right to

travel because it is not narrowly tailored.

                                      A. PRINCIPLES OF LAW

       Under Washington law, offenders sentenced under former RCW 9.94A.712 must comply

with “any conditions imposed by the [ISRB] under . . . RCW 9.95.420 through 9.95.435.” RCW

9.95.420(3)(a)4 provides that the ISRB “shall order the offender released, under such affirmative

and other conditions as the [ISRB] determines appropriate.”

       Our Supreme Court has recognized a constitutional right to travel, which includes both

intrastate and interstate movement. Eggert v. Seattle, 81 Wn.2d 840, 845, 505 P.2d 801 (1973).

In State v. Schimelpfenig, we specified that we apply strict scrutiny when reviewing a banishment

order and therefore the order must be narrowly tailored to serve a compelling governmental

interest. 128 Wn. App. 224, 226, 115 P.3d 338 (2005).

                          B. CLARK COUNTY GEOGRAPHIC RESTRICTION

       Winton argues that the geographic restriction prohibiting him from entering Clark County

unconstitutionally restricts his travel. Winton specifically argues that the geographic condition



4
  We cite to the current version of RCW 9.95.420 because for our purposes, it has remained
substantively the same.

                                               7
No. 52371-0-II


prohibiting him from entering Clark County is overly broad to serve the presumptive purpose of

protecting the victims. He argues that the no-contact orders in place are sufficient to achieve this

purpose.

       The ISRB appears to argue that the geographic condition serves a compelling interest

because the condition has both a “rehabilitative purpose and a community safety purpose.” Resp.

of ISRB at 14. The ISRB acknowledges that there are no-contact orders already in place but

emphasizes that, at the time of sentencing, Winton refused to sign the no-contact orders. A

declaration from the ISRB’s victim liaison states that both of Winton’s adjudicated victims, one

unadjudicated victim, and the mother of two of the victims still reside in Clark County.

       The ISRB further argues that the condition is not a “true ‘banishment’” because Winton

may travel through Clark County so long as he obtains approval from his CCO and the ISRB.

Resp. of ISRB at 14. The ISRB contends that this is not an onerous burden for Winton to get

approval from the CCO and the ISRB. To show this, the ISRB relies on documentation showing

when previous approvals were granted for Winton to travel to various counties and other states.

At oral argument, the ISRB justified the request for advance approval by noting that it had the

effect on at least one occasion of preventing inadvertent contact between Winton and one of the

victims’ family members. Wash. Court of Appeals oral argument, In re Pers. Restraint of Winton,

No. 52371-0-II (Feb. 28, 2019), at 29 min. through 30 min., 30 sec. We agree with Winton that

the geographic restriction imposed on Winton unconstitutionally restricted his travel.

       In Schimelpfenig, we set forth a nonexclusive set of factors to consider in determining

whether a geographic restriction infringes on a defendant’s right to travel including

       (1) whether the restriction is related to protecting the safety of the victim or witness
       of the underlying offense; (2) whether the restriction is punitive and unrelated to

                                                  8
No. 52371-0-II


       rehabilitation; (3) whether the restriction is unduly severe and restrictive because
       the defendant resides or is employed in the area from which he is banished; (4)
       whether the defendant may petition the court to temporarily lift the restriction if
       necessary; and (5) whether less restrictive means are available to satisfy the State’s
       compelling interest.

128 Wn. App. at 229.

       Citing Schimelpfenig, we held in State v. Sims, 152 Wn. App. 526, 530, 532-33, 216 P.3d

470 (2009), aff’d, 171 Wn.2d 436, 256 P.3d 285 (2011), that a trial court’s sentence containing a

lifetime banishment barring residence in Cowlitz County, entry into Cowlitz County other than to

travel from a location outside the county to a destination outside the county, and entry into the City

of Castle Rock was an unconstitutional encroachment on the defendant’s right to travel, not

narrowly tailored to any compelling governmental interest.

       More recently, in Martinez, we struck down a condition imposed by the ISRB prohibiting

the defendant from entry into Thurston County without prior written approval from his CCO and

the ISRB, based on the residence of the victim. 2 Wn. App. 2d at 916. In that case, Martinez

asserted that the victim had subsequently moved to Texas and therefore Martinez maintained that

the rationale for the condition no longer existed. Martinez, 2 Wn. App. 2d at 915. We held that a

lifetime ban from entry into Thurston County was akin to a banishment order and unconstitutional

because Martinez had no readily available means to modify the condition even if the basis for the

prohibition no longer existed. Martinez, 2 Wn. App. 2d at 913, 916. Application of the

Schimelpfenig factors and our holdings in the Sims and Martinez cases inform our analysis here.




                                                  9
No. 52371-0-II


       In looking at the first Schimelpfenig factor5 “(1) whether the restriction is related to

protecting the safety of the victim or witness of the underlying offense” we recognize that the

ISRB has a compelling interest in preventing contact between Winton and the victims and the

victims’ families still residing in Clark County. 128 Wn. App. at 229; see Martinez, 2 Wn. App.

2d at 915. However, the ISRB conceded during oral argument that a condition preventing Winton

from even “traveling through” Clark County would be overly broad. Wash. Court of Appeals oral

argument, In re Pers. Restraint of Winton, No. 52371-0-II (Feb. 28, 2019), at 26 min., 47 sec.

through 27 min., 0 through 6 sec. It follows that if a condition that prevents Winton from “traveling

through” Clark County is overly broad then a condition that prevents Winton from “enter[ing]

Clark County without prior written approval of [his] CCO and ISRB” also is overly broad. Resp.

of ISRB, Ex. 8 at 1.

       The ISRB’s geographic condition in this case is more restrictive than the order in

Schimelpfenig because the order in Schimelpfenig prohibited the defendant from residing in a

county, but here, it prohibits travel even through a county. 128 Wn. App. at 225. This condition

is also more restrictive than the condition in Sims, which allowed Sims to travel through a county

if the ultimate destination was outside the county. 152 Wn. App. at 530. We note that the

challenged condition is almost identical to the condition the ISRB imposed in Martinez, one which

we deemed “akin” to a banishment order. 2 Wn. App. 2d at 913. Thus, we agree with Winton that

the condition prohibiting Winton from entering Clark County without permission is akin to




5
  We do not address Schimelpfenig factors two and three in our analysis because the parties do not
rely on these factors for their arguments and the record does not support that these factors apply to
this case.

                                                 10
No. 52371-0-II


banishment and is more restrictive than the conditions in Schimelpfenig and Sims. We, therefore,

accept the ISRB’s concession as to “travel through” and ultimately conclude that like

Schimelpfenig and Sims, the geographic condition here is overly broad to accomplish the ISRB’s

purpose of protecting the victims and their families.

       Furthermore, Winton contends that he was released in 2014 and has not violated any

conditions of his release. Therefore, he argues that the condition is overly broad to serve the

presumptive purpose of protecting the victims in this case. The ISRB agreed during oral argument

that Winton had not violated any conditions, including the no-contact orders. Wash. Court of

Appeals oral argument, In re Pers. Restraint of Winton, No. 52371-0-II (Feb. 28, 2019), at 27 min.,

28 through 36 sec. There are already no-contact orders prohibiting his contact with the victims,

and there is no indication from the record that Winton would not abide by those orders. Likewise,

the Schimelpfenig court also took into consideration the fact that Schimelpfenig was already

prohibited from contacting the victim’s family and there was no evidence in the record that

Schimelpfenig posed a threat or desired contact with the victim’s family. 128 Wn. App. at 230.

       The fifth Schimelpfenig factor is “whether less restrictive means are available to satisfy the

State’s compelling interest.” 128 Wn. App. at 229. Here, a more narrowly tailored geographical

restriction would still protect the victims and the victims’ families residing in Clark County.

       The ISRB contends that unlike Martinez, here, Winton has a readily available means of

modifying his condition if the justification ceases to exist. Winton was notified when he signed

his conditions of release that “[a]ll conditions including the condition(s) in question will remain in

effect until the ISRB rules that the condition does not correlate to an item above.” Resp. of ISRB,

Ex. 5 at 3. These items include “[t]he crime of conviction,” the “risk to reoffend,” and “[t]he safety


                                                 11
No. 52371-0-II


of the community.” Resp. of ISRB, Ex. 5 at 3. The ISRB also notes that Winton was informed of

the procedure to appeal an ISRB-imposed condition.

       Winton responds that Schimelpfenig’s fourth factor, which states, “‘[W]hether the

defendant may petition the court to temporarily lift the restriction if necessary,’” concerns a

person’s right to seek address in the court, but does not refer to an internal review process. 128

Wn. App. at 229. Winton argues that an internal review process does not ensure Winton’s

constitutional rights will be protected.

       We agree with Winton that this internal review process does not adequately protect

Winton’s constitutional rights and that he does not have a readily available means of modifying

his condition. This is demonstrated by the fact that the ISRB did not strike the other travel

conditions until shortly before it responded to Winton’s PRP. Therefore, we find ISRB’s argument

unpersuasive.

       Applying the relevant Schimelpfenig factors and our holdings in Sims and Martinez, we

find that the geographic condition relating to Clark County is not sufficiently tailored and is

therefore an unconstitutional encroachment on Winton’s right to travel. We remand to the ISRB

to narrowly tailor the Clark County geographic restriction.




                                               12
No. 52371-0-II


                                        II. URINALYSIS TESTING

          Winton argues that the condition requiring him to submit to UA testing is an

unconstitutional intrusion into his private affairs. The ISRB argues that this condition is directly

related to Winton’s judgment and sentence and contends that the ISRB has authority to impose

this condition to monitor Winton’s compliance with the judgment and sentence. We hold that the

ISRB does not have authority of law to impose this condition under the facts of this case.

                                        A. PRINCIPLES OF LAW

          The Washington State Constitution states that “[n]o person shall be disturbed in his private

affairs, or his home invaded, without authority of law.” WASH. CONST. art. I, § 7. “It is well

established that in some areas, this provision provides greater protection than the Fourth

Amendment, its federal counterpart.” State v. Olsen, 189 Wn.2d 118, 122, 399 P.3d 1141 (2017).

The collection and testing of urine is one of these areas of increased protection. Olsen, 189 Wn.2d

at 122.

          In general, suspicion-less UA testing constitutes a disturbance of one’s private affairs that,

absent authority of law, violates article I, section 7. York v. Wahkiakum Sch. Dist. No. 200, 163

Wn.2d 297, 306, 316, 178 P.3d 995 (2008). Two inquiries are implicit in an article I, section 7

claim: (1) whether the contested state action “disturbed” a person’s private affairs and, if so, (2)

whether the action was undertaken with “authority of law.” State v. Reeder, 184 Wn.2d 805, 814,

365 P.3d 1243 (2015).

          Typically, an intrusion into an individual’s private affairs is conducted with authority of

law when it is supported by a warrant or a recognized exception to the warrant requirement. Olsen,

189 Wn.2d at 126. However, “because probationers have a reduced expectation of privacy, the


                                                   13
No. 52371-0-II


State does not need a warrant, an applicable warrant exception, or even probable cause to search a

probationer.” Olsen, 189 Wn.2d at 126. Even so, some authority of law must still justify the

intrusion into their reduced expectation of privacy. Olsen, 189 Wn.2d at 126. This authority of

law is limited to when “a compelling interest, achieved through narrowly tailored means, supports

the intrusion.” Olsen, 189 Wn.2d at 128.

                                      B. AUTHORITY OF LAW

       Here, the ISRB imposed a condition that Winton must submit to periodic and random drug

and/or alcohol monitoring. Winton argues that there is no authority of law authorizing this

invasion of privacy into his private affairs.

       In Olsen, our Supreme Court addressed the constitutionality of a court requiring a

probationer to submit to random UA testing. 189 Wn.2d at 122. Olsen pleaded guilty and was

convicted of driving under the influence (DUI). Olsen, 189 Wn.2d at 121. As a condition of her

sentence, the superior court ordered, and the judgment and sentence reflected, that Olsen could not

consume alcohol, marijuana, or nonprescribed drugs. Olsen, 189 Wn.2d at 121-22. The superior

court also required Olsen to submit to random UA screens to ensure compliance with her

conditions. Olsen, 189 Wn.2d at 121.

       The court determined that the condition was constitutional because it held that the judgment

and sentence constituted sufficient authority of law. Olsen, 189 Wn.2d at 126. The court held that

the State had a compelling interest in supervising a probationer in the context of a conviction for

DUI in order to assess her progress towards rehabilitation and compliance with probation

conditions. Olsen, 189 Wn.2d at 129, 135. The court further held that the screens were narrowly

tailored because it was a monitoring tool “to assess compliance with a valid prohibition on drug


                                                14
No. 52371-0-II


and alcohol use.” Olsen, 189 Wn.2d at 130, 135. We apply the standard set out in Olsen and look

at whether there is authority of law justifying the intrusion. 189 Wn.2d at 126.

       Here, at oral argument, Winton said he would not object to the corrected judgment and

sentence being part of the record and therefore, we consider it. Wash. Court of Appeals oral

argument, In re Pers. Restraint of Winton, No. 52371-0-II (Feb. 28, 2019), at 15 min., 52 through

57 sec.; 39 min., 0 through 1 sec. The corrected judgment and sentence removes the condition that

Winton “‘not consume controlled substances except pursuant to lawfully issued prescriptions’”

and removes the condition that stated, “‘[Y]ou shall not possess, consume, or deliver controlled

substances, except pursuant to a validly issued prescription.’” Resp’t’s Mot. to Suppl. the R. and

Notice of Mootness Regarding UA Condition, In re Pers. Restraint of Winton, No. 52371-0-II

(Wash. Ct. App. Feb. 5, 2019), Ex. 1. Thus, the judgment and sentence as corrected cannot

constitute authority of law for the UA testing condition because the trial court affirmatively

intended not to impose a controlled substances prohibition, nor does the record support any

additional authority under RCW 9.94A.704.6 We, therefore, remand for the ISRB to strike this

condition.




6
  RCW 9.94A.704(2)(a) provides, “The [Department of Corrections (DOC)] shall assess the
offender’s risk of reoffense and may establish and modify additional conditions of community
custody based upon the risk to community safety.” Thus, it appears that DOC or the ISRB may
impose a UA condition in the future if Winton shows a “risk.” See RCW 9.94A.704. However,
under RCW 9.94A.704(6), “[t]he [DOC] may not impose conditions that are contrary to those
ordered by the court and may not contravene or decrease court-imposed conditions.” Given that
the ISRB now concedes that the corrected judgment and sentence no longer authorizes UA testing
and because there is no present risk identified, we need not address this issue further.
                                                 15
No. 52371-0-II


                                        CONCLUSION

        We grant Winton’s PRP and remand to the ISRB to strike the UA condition and to narrowly

tailor the remaining geographic condition.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                    MARTIN, J.P.T.
 We concur:



 LEE, A.C.J.




 SUTTON, J.




                                               16